United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.J., Appellant
and
U.S. POSTAL SERVICE, MEMPHIS BULK
MAIL CENTER, Memphis, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Aubrey E. Grant, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1824
Issued: October 11, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 28, 2007 appellant filed a timely appeal from a merit decision of the Office of
Workers’ Compensation Programs dated December 12, 2006, which denied his traumatic injury
claim. He also timely appealed the Office’s April 5, 2007 nonmerit decision denying his request
for an oral hearing and the May 24, 2007 nonmerit decision denying reconsideration. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of appellant’s
claim.
ISSUES
The issues are: (1) whether appellant sustained a traumatic injury as alleged; (2) whether
the Office properly denied his request for an oral hearing as untimely filed; and (3) whether the
Office properly refused to reopen appellant’s case for further review of the merits of his claim on
the grounds that he did not provide any additional evidence or legal argument to establish that he
sustained a traumatic injury.

FACTUAL HISTORY
On October 23, 2006 appellant, then a 46-year-old mail processor, filed a traumatic injury
claim alleging that on the same day he sustained a neck strain due to moving suddenly when
“Safety Specialist Reed” grabbed his identification badge during a fire drill at the employing
establishment.
On November 6, 2006 the Office informed appellant that the evidence received was
insufficient to support his claim as it did not establish that he experienced the incident, that he
had a diagnosed condition and that his injury was related to his employment.
The Office received additional information from appellant including October 23, 2006
discharge instructions, and October 23, 2006 vital signs and pain assessment. The Office also
received an October 23, 2006 duty status report from Dr. Erin Rohlman, M.D., who found neck
sprain with muscle spasms and diagnosed neck strain. In an October 27, 2006 witness statement,
Safety Specialist Arthur Reed stated that he approached employees who were smoking during
the fire drill and asked their names but at no time did he touch anyone. Mr. Reed noted that none
of the employees he approached during the fire drill made any quick movements or exhibited
pain symptoms in his presence. In the October 23, 2007 emergency department physician’s
documentation, Dr. Rohlman diagnosed neck sprain and stated that appellant felt pain in his neck
when he “jerked away from someone” at work.
On December 12, 2006 the Office denied appellant’s claim on the grounds that the
evidence was insufficient to establish that the event occurred as alleged and that there was no
medical evidence of a diagnosed condition related to the claimed event.
On March 7, 2007 appellant requested an oral hearing. On April 5, 2007 the Office
denied appellant’s request on the grounds that his request was untimely as it was made more than
30 days after the issuance of a final decision by the Office.
On May 17, 2007 appellant requested reconsideration. The Office received an
October 23, 2006 patient visit summary and appellant’s insurance information as well as a copy
of the October 23, 2006 duty status report from Dr. Rohlman. On May 24, 2007 the Office
issued a nonmerit decision denying reconsideration on the grounds that no new evidence was
submitted.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing that the essential elements of his or her claim including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.2 These are the essential
1

5 U.S.C. §§ 8101-8193.

2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

2

elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or an occupational disease.3
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a fact of injury has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.4 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.5
ANALYSIS -- ISSUE 1
Appellant claimed that he sustained a neck condition in the performance of duty on
October 23, 2006 when he jerked suddenly away from a coworker. The Office denied the claim
on the grounds that appellant submitted insufficient evidence to establish that the incident
occurred as alleged, that he sustained a diagnosed condition and that the condition was causally
related to the incident.
The factual evidence of record is not sufficient to establish appellant’s account of events.
Mr. Reed stated in an October 27, 2006 letter that while he did approach some employees during
the fire drill he did not touch anyone nor did he see anyone make any quick movements or
exhibit pain symptoms in his presence. There were no other witness statements to support
appellant’s account of events.
The lack of factual corroboration as to the occurrence of the incident is compounded by
the insubstantial medical evidence. While the medical evidence establishes that appellant had a
diagnosed condition, neck sprain, it fails to establish how the condition is causally related to the
alleged incident. Both the October 23, 2006 duty status report and the physician documentation
diagnose neck sprain but do not explain how the alleged incident caused the neck sprain.
The Board finds that the record does not sufficiently corroborate appellant’s version of an
October 23, 2006 traumatic incident. The Board also finds that the medical evidence fails to
establish that appellant’s neck sprain was related to this alleged incident. Due to the conflicting
evidence regarding the time, place and the manner in which the alleged incident occurred6 and
due to the lack of medical evidence establishing that the alleged incident caused appellant’s
condition; he has not established his claim.

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

John J. Carlone, 41 ECAB 354 (1989).

5

Id. For a definition of the term traumatic injury, see 20 C.F.R. § 10.5(ee). For a definition of the term
occupational disease or illness, see 20 C.F.R. § 10.5(g).
6

See Caroline Thomas, 51 ECAB 451, 455 (2000).

3

LEGAL PRECEDENT -- ISSUE 2
A claimant dissatisfied with a decision of the Office shall be afforded an opportunity for
an oral hearing or, in lieu thereof, a review of the written record. A request for either an oral
hearing or a review of the written record must be submitted in writing, within 30 days of the date
of the decision for which a hearing is sought.7 If the request is not made within 30 days or if it is
made after a reconsideration request, a claimant is not entitled to a hearing or a review of the
written record as a matter of right.8 The Board has held that the Office, in its broad discretionary
authority in the administration of the Act,9 has the power to hold hearings in certain
circumstances where no legal provision was made for such hearings and that the Office must
exercise this discretionary authority in deciding whether to grant a hearing.10 The Office’s
procedures, which require the Office to exercise its discretion to grant or deny a hearing when
the request is untimely or made after reconsideration, are a proper interpretation of the Act and
Board precedent.11
ANALYSIS -- ISSUE 2
The Board finds that the Office properly denied appellant’s request for an oral hearing on
the grounds that it was untimely filed. The Office issued its decision on December 12, 2006.
Appellant requested an oral hearing on March 7, 2007, more than 30 days after the date of
issuance of the decision appealed.
After it determined that appellant’s request was untimely, the Office exercised its
discretion by denying appellant’s request for a hearing. The Board finds that the Office acted
within its discretion in denying appellant’s hearing request as untimely, because he failed to file
the request within the statutory time frame.
LEGAL PRECEDENT -- ISSUE 3
Section 8128(a) of the Act12 does not entitle a claimant to a review of an Office decision
as a matter of right.13 The Act does not mandate that the Office review a final decision simply
upon request by a claimant.14

7

20 C.F.R. § 10.616(a) (2004).

8

Claudio Vazquez, 52 ECAB 496 (2001).

9

5 U.S.C. §§ 8101-8193.

10

Marilyn F. Wilson, 52 ECAB 347 (2001).

11

Claudio Vazquez, supra note 8.

12

5 U.S.C. § 8128(a).

13

Darletha Coleman, 55 ECAB 143 (2003).

14

Donna M. Campbell, 55 ECAB 241 (2004).

4

To require the Office to reopen a case for merit review under section 8128(a) of the Act,
the Office’s regulations provide that the application for reconsideration, including all supporting
documents, must set forth arguments and contain evidence that either: (1) shows that the Office
erroneously applied or interpreted a specific point of law; (2) advances a relevant legal argument
not previously considered by the Office; or (3) constitutes relevant and pertinent new evidence
not previously considered by the Office.15
ANALYSIS -- ISSUE 3
The Office is required to reopen a case for merit review if an application for
reconsideration demonstrates that the Office erroneously applied a specific point of law, puts
forth relevant and pertinent new evidence or presents a new relevant legal argument. Appellant
did not argue that the Office erroneously applied a point of law. He submitted evidence that was
new but it was not relevant and pertinent. The evidence submitted after the merit decision
consists of an October 23, 2006 patient visit summary, appellant’s insurance information from
his doctor visit and a copy of the October 23, 2006 duty status report from Dr. Rohlman. The
duty status report is a copy, therefore, duplicative as it was already reviewed by the Office. The
patient visit summary merely states that appellant received education materials, prescriptions and
follow-up instruction and the insurance information sheets but contains no medical information.
None of the submitted evidence addressed the issue of whether appellant sustained an injury at
work and are therefore not relevant. As appellant did not submit any relevant and pertinent new
evidence he is not entitled to merit review by the Office.
CONCLUSION
The Office properly denied appellant’s traumatic injury claim, denied appellant’s request
for an oral hearing as untimely filed and denied merit review.

15

20 C.F.R. § 10.606(b)(2)(iii) (2004).

5

ORDER
IT IS HEREBY ORDERED THAT the May 24 and April 5, 2007 and December 12,
2006 decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: October 11, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

